Citation Nr: 1432397	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  12-01 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a right knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2012, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is required before the Veteran's appeal can be adjudicated by the Board. 

In the Veteran's December 2008 notice of disagreement, he stated that during his October 2007 VA examination for his right knee, the examiner informed him that she had identified something further wrong with his right knee other than what he was being rated for.  The Veteran stated that he specifically requested a copy of this VA examination report in June 2008, and to date had not received any response.  There is no documentation in the claims file reflecting that the Veteran's FOIA request was ever fulfilled, and such must be accomplished on remand.  

In a June 2012 statement, the Veteran asserted that the most recent, April 2012 VA examination was inadequate because the examiner did not have any evidence available for review and did not have access to the Veteran's previous X-ray reports and MRI reports.  The Veteran also stated that the examiner demonstrated bias by informing him that no statements or records from his personal, private physician would be given any weight in the rating of his knee disability.  The Veteran also reported that when the examiner conducted range-of-motion testing, he physically forced the Veteran's knee well past the pain threshold.  The Veteran reported that he was in extreme pain and repeatedly told the examiner to stop forcing the knee movement beyond what was possible.  The Veteran echoed these serious concerns about the fairness and accuracy of the April 2012 VA examination during his December 2012 Board hearing.  

Given the Veteran's report that the examiner did not have the necessary, pertinent medical records available for review, demonstrated bias during the examination, and physically forced the Veteran's knee well beyond his pain threshold despite repeated protest, the Board finds that a new VA examination of the Veteran's knee by a different examiner is required.

The Veteran's ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Additionally, the Veteran should be given the opportunity to submit any additional, pertinent records from any private providers, or to authorize VA to obtain such records on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  Respond to the Veteran's June 2008 FOIA request and send him a copy of his October 2007 VA examination report.  Document this action in the Veteran's claims file.   

2.  Obtain all outstanding VA treatment records and associate them, physically or electronically, with the Veteran's claims file. 

3.  Provide the Veteran an opportunity to submit, or to authorize VA to obtain on his behalf, any private medical records pertaining to treatment for his right knee disability during the course of this appeal.  Provide the Veteran with the appropriate authorization forms.  

Following the receipt of any completed authorization forms, request the relevant records from the providers identified.  Make at least two (2) attempts to obtain such records and include documentation in the claims file.  If any requested records are found to be unavailable, notify the Veteran of such and provide him with an opportunity to submit those records directly.
  
4.  After the above development has been completed, schedule the Veteran for a VA knee examination by an appropriate medical professional who is someone different from the examiner who conducted the April 2012 VA examination. 

The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner must inquire as to periods of flare-ups, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

The examiner must specifically address the Veteran's reports of knee instability, including his December 2012 testimony that his knee gives out twice a week and that he loses control of it and it wobbles every time he runs.

All findings must be reported in detail.  

5.  Then, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

